— In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Suffolk County (Dunn, J.), entered December 18, 1984, which, after a hearing, dismissed her petition.
Order reversed, on the law and the facts, without costs or disbursements, and petition granted to the extent that the respondent is directed to pay the petitioner $20 per week for *661her support, to commence on the Friday next succeeding the date of service upon him of a copy of the order to be made hereon, with notice of entry.
Based upon the entire record, we believe that the petitioner should have been granted some support notwithstanding the respondent’s poor health and limited pension income. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.